JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00206-CR

                              CODY CRYMES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

    Appeal from the 253rd District Court of Chambers County. (Tr. Ct. No. 17166).

      This Court today considered a motion for rehearing filed by appellant, Cody
Crymes.   We order the motion overruled and that this Court’s former judgment of
September 24, 2015, be vacated, set aside, and annulled. We further order this Court’s
opinion of September 24, 2015, withdrawn. After inspecting the record of the court
below, it is the opinion of this Court that it has no jurisdiction over the appeal. It is
therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 24, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.